Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 (claims 1-18) in the reply filed on 06/02/2022 is acknowledged.

Status of Claims
The action is reply to Application filed of September 10, 2020. Claims 1-20 are currently pending. Claims 19-20 are withdrawn. Claims 1-18 are being examined. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 4, 7, 16, and 17 are objected to because of the following informalities:
In claim 1, lines 3-4, “the position of at least one carriage assembly” should be “a position of at least one carriage assembly”
In claim 1, lines 3-4, “the opposing end of the at least one carriage assembly” should be “an opposing end of the at least one carriage assembly”
In claim 4, line 2, “the group consisting of” should be “a group consisting of”
In claim 7, lines 5-6, “the opposing end of the at least one first carriage body” should be “an opposing end of the at least one first carriage body”
In claim 16, line 9, “the position of the at least one frame” should be “a position of at least one frame”
In claim 16, line 12, “the presence of the at least one frame” should be “a presence of at least one frame”
In claim 17, lines 3-4, “the opposite end of the at least one carriage assembly” should be “an opposite end of the at least one carriage assembly”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one pivoting decoupling system" in line 17. It is unclear if applicant is referring to a different/multiple pivoting decoupling systems or if the applicant is referring to the same at least one pivoting decoupling system as introduced in claim 1 lines 15-16, rendering the clam indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single pivoting decoupling system. 
Claims 7-8 recites the limitation "The carriage assembly of claim" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore it is unclear if the carriage assembly is referring to the same carriage assembly of the multi-axis motion system as introduced in claim 1, lines 3-4 or if the applicant is referring to a different device that is not a part of the multi-axis motion system, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single carriage assembly of the multi-axis motion system. (The Examiner suggest to amend the preamble of both claims 7-8 to be “The multi-axis motion system”)
Claim 7 recites the limitation "at least one second positioner" in line 7. It is unclear if applicant is referring to a different/multiple one second positioner or if the applicant is referring to the same at least one second positioner as introduced in claim 1 line 4, rendering the clam indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single at least one second positioner.
Claim 7 recites the limitation "at least one third positioner" in line 10. It is unclear if applicant is referring to a different/multiple one third positioner or if the applicant is referring to the same at least one third positioner as introduced in claim 1 line 8, rendering the clam indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single at least one third positioner.
Claim 9 recites the limitation "the at least one pivoting decoupling system" in lines 1-2 and 8-9. It is unclear which at least one pivoting decoupling system applicant is referring to since two at least one pivoting decoupling system are claimed in claim 1 lines 15-16 and line 17, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single pivoting decoupling system in the multi-axis motion system. 
Claim 11 recites the limitation "the at least one pivoting decoupling system" in lines 1-2. It is unclear which at least one pivoting decoupling system applicant is referring to since two at least one pivoting decoupling system are claimed in claim 1 lines 15-16 and line 17, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single pivoting decoupling system in the multi-axis motion system. 
Claim 12 recites the limitation "the pivoting decoupling systems" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, upon further review of the specification (paragraph 0035) and drawings (Figures 4-5 and 9), there is only one pivoting decoupling system, thus it is unclear how are there multiple systems rendering the claim indefinite.
Claim 12 recites the limitation "the upper structure" in line 22. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what structure the applicant is referring to of having the upper structure that interacts with the other claimed limitations, rendering the claim indefinite.
Claim 13 recites the limitation "the pivoting decoupling systems" in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, upon further review of the specification (paragraph 0035) and drawings (Figures 4-5 and 9), there is only one pivoting decoupling system, thus it is unclear how there are multiple systems rendering the claim indefinite.
Claim 15 recites the limitation "the at least one first guide rail base" in lines 3-4 and 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one second guide rail base" in lines 4 and 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "at least one frame" in lines 6 and 13. It is unclear if applicant is referring to a different/multiple frames or if the applicant is referring to the same at least frame as introduced in claim 1 lines 9-10, rendering the clam indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single at least one frame. 
Claim 16 recites the limitation "the at least one first guide rail base" in lines 3-4, 7-8, and 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one second guide rail base" in lines 4, 8, and 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "at least one first pivoting decoupling system" in line 19. It is unclear if applicant is referring to a different/multiple pivoting decoupling systems or if the applicant is referring to the same at least one pivoting decoupling system as introduced in claim 17 lines 18, rendering the clam indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single pivoting decoupling system. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have multi-axis motion system specifically comprising at least one first positioner operative to support and change the position of at least one carriage assembly, at least one decoupling linkage assembly secured to at least one of the at least one second positioner and the at least one third positioner, wherein the at least one decoupling linkage assembly is configured to allow at least one pivoting decoupling system to freely slide in the first direction; at least one pivoting decoupling system rotatably coupled to at least one of the at least one decoupling linkage assembly, the at least one second positioner, and the at least one third positioner; and at least one chuck support assembly including at least one connection region, the at least one connection region secured to the at least one pivoting decoupling system.
The teaching of Bonev (US Patent no. 7,707,907) teaches it was known in the art to have a motion system (Figures 1-3) comprising a base (element 1) having three articulated support arms (elements A1-A3) in order to support and move a platform (element 2) from the base. The three articulated support arms comprising an actuator (elements 4a/b) interacting with a linear guide (element 16) in order to move a guide block (element 14) that supports the platform in a first direction (X-axis), a left/right actuator (elements 6/7) interacting with linear guides (element 5) in order to move a left/right guide blocks (element 8/9/12/13) that supports the platform in a second direction (Y-axis), and wherein the left/right guide blocks are driven independently from each other to move in the second direction (see figures 2-3). However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
The teaching of McMillian (US Patent No. 11,229,982) teaches it was known in the art to have a motion system (Figures 1-18) comprising a movable frame (element 136) supporting a tiltable platform (element 102), and wherein the movable frame includes first/second curved frames (elements 120/122) that interact with first/second carriages (elements 138/140) in order to provide the tiltable platform to move in a first/second direction (X and Y-axis) during operations. However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
The teaching of Kwan (US Patent no. 6,635,887) teaches it was known in the art to have a motion system (Figures 1-14) comprising a work table (element WT) on X-slider (element 111) supported by a X-beam (element 11) which includes a linear motor acting against magnet track (element 112) enabling wafer table to be displaced linearly along the X-beam, Y-sliders (elements 121a/b) include linear motors acting against magnet tracks (elements 122a/b) enabling the beam to be displaced along the Y-direction (see figure 2), and wherein independent control of Y-sliders allows the rotational position of wafer table about the Z-axis (yaw) to be controlled within a certain range (see col. 7, ll. 10-15. However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/13/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723